Citation Nr: 1605986	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-26 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to service-connected depressive disorder.

2.  Entitlement to an initial compensable rating for post-operative residuals of a nasal septum injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2003 to August 2007.  

In June 2012 and July 2014, the Board remanded the issues on appeal for additional development.  As discussed in more detail below, there has been substantial compliance with its remand orders and that it may therefore proceed with adjudicating these issues.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran requested a Board videoconference hearing in an August 2012 substantive appeal (VA Form 9); however, he subsequently withdrew this request in August 2015.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015).


FINDINGS OF FACT

1.  While the Veteran experiences sleep-related symptoms as part of his depressive disorder, he does not currently have a separately-diagnosed sleep disorder or sleep-related symptoms that are not contemplated by the rating criteria for his depressive disorder.  

2.  The residuals of a nasal septum injury were not manifested by traumatic deviation with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side at any point during the applicable appeal period.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by service; nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).  

2.  The criteria for a compensable rating for post-operative residuals of a nasal septum injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code (DC) 6502 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection for a Sleep Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).  In this case, a sleep disorder is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  As above, a sleep disorder is not listed in 38 C.F.R. §§ 3.307, 3.309(a); therefore, the one-year presumption does not apply.  

Finally, service connection may also be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test based on nexus: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Additionally, the Veteran has contended that he is entitled to service connection for a sleep disorder on a secondary basis due to a service-connected disability.  Specifically, in various statements, including a December 2015 written appellate brief, the Veteran and his representative have claimed that his sleep disorder was secondary to his service-connected acquired psychiatric disorder, i.e., depressive disorder.  

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(b).  

Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran is currently service-connected for several disabilities, including disabilities for his depressive disorder, lumbar spine, right shoulder, right ankle, nasal septum, and scars on the right ankle, right shoulder, and right lateral ribcage area.  Furthermore, he qualified for a total disability based upon individual unemployabilitity (TDIU) since March 31, 2012.  His depressive disorder disability was evaluated as 30 percent disabling, effective August 16, 2007, which was the first day after his separation from active duty service.  Subsequently, the RO increased the rating for his depressive disorder to 70 percent, effective February 29, 2012. 

The Veteran's depressive disorder is evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9434 (2015).  Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

Furthermore, the higher ratings for this disability also contemplate sleep-related symptoms, such as chronic sleep impairment.  Thus, in order for the Veteran to be service-connected for a sleep disorder, to include as due to his depressive disorder, he must have a currently diagnosed sleep disability that is separate from his major depressive disorder and not merely a symptom of this acquired psychiatric disorder.  See 38 C.F.R. § 4.14 (2015) (forbidding the assignment of separate ratings for overlapping symptoms, known as pyramiding).  

The evidence reflects numerous medical records where the Veteran sought and received treatment for mental health symptoms, which often noted sleep-related symptoms as part of his acquired psychiatric disorder.  In fact, his service treatment records include several documents in which his mental health was assessed and where sleep disturbances were noted as symptoms of his psychiatric disorder.  Such symptoms were noted in chronological records of medical care from April 2007 and May 2007.  Additionally, a June 2005 service treatment record showed that he complained of fatigue that was caused by his work.  

Likewise, after separating from service in August 2007, he received treatment from VA and private medical professionals for an acquired psychiatric disorder, to include a mood disorder and sleep impairment symptoms.  Specifically, a January 2008 VA psychiatry initial evaluation note showed that he was referred to a VA psychiatrist for complaints of a mood disorder and insomnia.  

Following a psychiatric evaluation, which included taking down his history and self-reported symptoms, this psychiatrist diagnosed him with posttraumatic stress disorder (PTSD) and major depression, and assigned a Global Assessment of Functioning (GAF) score of 55 pursuant to the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Very similar symptoms and diagnoses were noted in a June 2008 VA psychiatry note.  The Board notes that a separate sleep disorder was not assigned for the Veteran's symptoms during these evaluations or any subsequent medical evaluation that discussed his sleep symptoms.  

In fact, while additional VA and private treatment records show continued complaints of sleep impairment symptoms, the evidence does not show that he has had a separately-diagnosed sleep disorder at any point during the pending appeal.  For example, a December 2011 VA nursing triage note showed that he complained of having a problem staying awake during the day and noted that he took Ambien medication to help him sleep; however, this record does not indicate that he was diagnosed with a sleep disorder.  

Furthermore, VA treatment records from October 2009 to July 2011 and from September 2011 to August 2012 show additional complaints of sleep-related symptoms and numerous offers by VA medical staff for sleep study referrals, which he declined on several occasions; and these records do not show a separately-diagnosed sleep disorder.   

The claims file also includes lay statements from the Veteran regarding his service connection claim for a sleep disorder.  For example, in an April 2008 notice of disagreement, he stated that he was taking several medications for his sleep impairment and that he took medications for these symptoms while he was on active duty.  He made similar contentions in his May 2008 VA Form 9.  

In several May 2012 statements in support of his claims for an increased rating for his depressive disorder and a TDIU, he indicated that his sleep impairment symptoms, including his need to take medication to sleep, were a part of his acquired psychiatric disability.  Specifically, he stated that he was anxious all of the time and that he purposely took medication so he did not wake up sweaty and scared, and so that he could have peace while he slept.  He also contended that his main issue was anxiety, which caused trouble sleeping, eating, and concentrating.  He further stated that lack of sleep had damaged his judgement, work performance, mood, and safety.  Furthermore, lack of sleep did not allow him to think clearly and kept his emotions on edge, while sleepiness hurt his work performance and relationships.  Likewise, in a May 2012 written brief,  he complained of sleep problems in service and that he should be afforded a VA examination for this claimed disorder.

In a June 2012 statement, the Veteran again stated that he used sleep-aid medication since service and that he was dependent on such medication for sleep.  He also endorsed symptoms of irregular sleep, nightmares, constant awaking, irritability, difficulty staying awake during the day, slow reaction time, trouble controlling his emotions, episodes of rage, panic attacks, and constant napping.  He stated that these symptoms impacted his ability to work and made him appear to be a lazy worker.  This written statement was also made in conjunction with his claims for an increased rating for a depressive disorder and a TDIU.  

In addition, the evidence file includes VA examination reports from February 2008 and June 2010 for his acquired psychiatric disorder, which also noted sleep symptoms; however, in both reports, VA examiners were silent as to a diagnosis of a separate sleep disorder that was not a symptom of his service-connected psychiatric disability.  For example, in February 2008, the examiner noted that the Veteran had impaired sleep and slept only five hours per night but that he did not have a history of sleep apnea or other sleep or pulmonary symptoms.  This examiner concluded that the Veteran had occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his mental disorder's signs and symptoms such as irritation, depressed mood due to physical limitations, and impaired sleep.  

A June 2010 VA examiner reached the same conclusion regarding the level of impairment due to the Veteran's psychiatric disability after noting that he had sleep impairment, which included sleeping between five and six hours per night with medication.  This examiner diagnosed depressive disorder not otherwise specified (NOS) and assigned a GAF score of 62.  During each VA examination, an examiner took down the Veteran's self-reported history and symptoms, performed an in-person examination, and reviewed the pertinent records and claims file before providing a diagnosis for his psychiatric disorder.  

The Veteran underwent another VA examination for his acquired psychiatric disorder in June 2012 during which he was diagnosed with major depressive disorder and assigned a GAF score of 45.  In Axis III of the diagnosis pursuant to DSM-IV, which described physical problems that may be relevant to the diagnosis and treatment of the mental disorder at issue, the examiner listed sleep apnea and sleep disorder, in addition to bursitis, ankle sprain, tinnitus, tuberculosis, migraine, back injury, herniated disc, and shoulder pain.  

Moreover, the examiner noted during the actual examination that one of the symptoms of his acquired psychiatric disorder was chronic sleep impairment and that the Veteran's major depressive disorder was sufficiently severe to amount to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While this examiner listed sleep apnea and a sleep disorder as contributing to his major depressive disorder, there is no indication in this VA examination report or in any other VA or private treatment record that the Veteran was diagnosed with any such sleep disorders.  

However, in compliance with VA's duty to assist, the Board remanded this claim in June 2012 to afford the Veteran a VA examination specifically for his sleep disorder claim.  His VA examination was scheduled to be performed in September 2012 and he was informed by a letter prior to the examination that if he failed to report to an examination or a re-examination, without good cause, the claim would be rated on the evidence of record, or even denied.  See 38 C.F.R. § 3.655 (2015).  He failed to report to the September 2012 VA examination, and he has not shown good cause for his absence.  Thus, the Board must adjudicate his sleep disorder claim based upon the evidence of record.  

In light of the aforementioned evidence, the Board concludes that the Veteran's service connection claim for a sleep disorder, to include as due to service-connected depressive disorder, cannot be granted because he does not currently have a sleep disability.  A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  

For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The evidence noted above shows that although the Veteran experiences sleep-related symptoms as part of his depressive disorder, he does not currently have a separately-diagnosed sleep disorder or sleep-related symptoms that are not contemplated by the rating criteria for his depressive disorder.  

While the Board acknowledges the Veteran's statements that he has a current sleep disorder that is separate and apart from his depressive disorder symptoms, the medical evidence of record is more probative as to the current diagnosis of any sleep disorder due to the medical professionals' expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's pertinent records.  

Furthermore, while the Board notes that the June 2012 VA examiner listed sleep apnea and a sleep disorder as contributing to the Veteran's acquired psychiatric disorder, there is no indication in the report as to why the examiner indicated that the Veteran had sleep apnea or a sleep disorder or what tests were performed to show the presence of these disorders.  

Thus, this examiner's notations in Axis III of the DSM-IV criteria are of limited probative value because the examiner offered no explanation or underlying rationale, nor any indication of how these conclusions were reached.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  In fact, these conclusions are contradicted by numerous medical treatment records since separation that show sleep-related symptomatology that is part of his acquired psychiatric disorder.

Accordingly, as the preponderance of the evidence is against service connection for a sleep disorder, to include as due to service-connected depressive disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Increased Rating for Residuals of a Nasal Septum Injury

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where, as here, entitlement to service connection has already been established and an increase in the initial rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following discussion addresses the Veteran's level of disability for residuals of his nasal septum injury from the time that he was granted service connection in August 2007.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The Veteran's disability is evaluated pursuant to 38 C.F.R. § 4.97, DC 6502 because his nasal septum disability stems from a traumatic injury in service.  Under this diagnostic code, deviation of the nasal septum warrants a 10 percent rating (the maximum schedular rating) when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, DC 6502.  The rating schedule authorizes the assignment of a noncompensable evaluation (zero percent) in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met.  38 C.F.R. § 4.31 (2015).  

By way of history, the Veteran's nasal disability was rated as noncompensable from August 16, 2007 to February 5, 2009 and from April 1, 2009 to the present.  For the period between February 6, 2009 and March 31, 2009, the residuals of a nasal septum injury symptoms were rated as 100 percent disabling due to a period of convalescence following nasal surgery.  See 38 C.F.R. § 4.30 (2015).  

The service records show that the Veteran had a traumatic injury to his nose in June 2006 that required corrective surgery in May 2007.  A May 2007 chronological record of medical care also noted that he had an open rhinoplasty and septal perforation repair in service.  A subsequent May 2007 service treatment record indicated that he had Doyle splints removed, but that he still had a septal perforation present.  A September 2007 service personnel record showed that the May 2007 surgery was not successful, which resulted in a deviated septum and holes in the cartilage inside his nose.  

The Veteran was afforded VA examinations in February 2008 and June 2012, during which examiners reviewed his claims file, performed in-person examinations, and took down his history and self-reported symptoms.  During the February 2008 examination, he reported that he broke his nose in Iraq that required a surgical repair in service.  He stated that he rejected the cadaver implant, which caused swelling, pressure, bruising, and numbness at the nasal and lateral face areas.  Moreover, he told the examiner that the cadaver implant fell out approximately two weeks after surgery, which resulted in a residual hole in his nasal septum.  He also reported that he had residual tingling and numbness at the left side of his nose and in the immediate facial area that is lateral to his nose.  

He was noted as not having a history of sinusitis or any current rhinitis or sinus symptoms.  He had occasional breathing difficulty, and he reported that he had a feeling of pressure or fullness at the nasal passages that was worse at night but did not include much mucous to explain this perceived feeling.  The Veteran also stated that his feeling of fullness or pressure was worse when he had a cold and that he had a small amount of bleeding if he blew his nose a lot.  

Upon examination, the examiner did not note any signs of nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy of turbines from bacterial rhinitis, rhinoscleroma, or evidence of Wegener's granuloatosis or granulomatous infection.  However, the examiner did note that the Veteran presented with a hole in the middle/distal nasal septum that was approximately one centimeter (cm) large and had small folded tissue at the nasal septum.  

The examiner diagnosed his subjective symptoms of pressure, tingling, a sensation that there is congestion at his nasal passage, worsening symptoms during a cold, and small bleeds after blowing his nose as residuals of a nasal septum injury/opening that was status-post a failed nasal septal repair.  This VA examiner further noted that the Veteran was employed as a full-time student and that he lost approximately two weeks of work as a student in the previous 12 months due to occasional nasal bleeding, a feeling of congestion, pain, and doctor's appointments. 

He was afforded another VA examination for this disability in June 2012, during which the examiner diagnosed him with a perforated septum predating service and was aggravated in service when he had surgery.  The Veteran reported the details of his childhood injury to his nose as well as his June 2006 in-service injury in Iraq.  During the examination, the examiner specifically determined that he did not have sinusitis.  Furthermore, the examiner concluded that the Veteran did not have symptoms of rhinitis that created greater than 50-percent obstruction of a nasal passage on both sides or complete obstruction of a nasal passage on one side.  Additionally, he did not present with symptoms of permanent hypertrophy of the nasal turbinates, nasal polyps, or any granulomatous conditions.  

The examination showed patent nasal airway, no visible septal perforation, and scar tissue on the septum that was well-healed from surgery.  He did not have bleeding at the time of the examination, although he reported intermittent bleeding in the past.  The Veteran also reported that his nose was slightly deviated to the left since his last or second surgery, which is discussed below.  The examiner further noted that he did have very minimal left deviation that was difficult to see.  

Palpation of his nose revealed a small, firm elevation at the distal nasal bone and the tip of his nose was moderately firm that was due to the second surgery.  The Veteran reported  that he did not like the fact that the tip of his nose was not quite as flexible or pliant as it used to be; however, the examiner noted that the nasal septum and tip of the nose were preserved by the second surgery even though they were in danger of collapse prior to the surgery.  The examiner concluded that the appearance of the nose was quite acceptable from a clinical, cosmetic standpoint.  Additionally, the examiner concluded that this nasal disability did not have an impact on his ability to work.  

In addition to the VA examinations noted above, the Veteran's claims file includes VA treatment records which note complaints of and treatment for nasal symptoms.  For example, in July 2008, he complained of a left-sided discomfort of the nose and the primary care physician's impression was that he had left nasopharyngeal discomfort.  Likewise, an August 2008 VA otolaryngology consultation note indicated that he complained of nasal obstruction symptoms that were greater on his left than his right.  He was also noted as having intermittent epistaxis once per week, and frequent crusts after he vigorously blew his nose.  

Upon examination, he was noted as having a septal perforation that was one cm in diameter along the nasal floor and two additional perforations that were approximately three millimeters (mm) in diameter.  The clinician noted that his septum was relatively straight and a nasal endoscopy examination showed no other septal perforations, a straight dorsum, no palpable weakness, a weak tip support, and a small soft-tissue papule.  The clinician's assessment was that the Veteran had septal perforations, nasal obstruction, turbinate hypertrophy, and allergic rhinitis.  The Board notes that while this clinician noted that the Veteran's left nasal passageway was obstructed more than his right nasal passageway, the clinician did not indicate the extent of the obstruction or note that one of the passageways was completely obstructed.  

A September 2008 VA treatment note showed that the Veteran was scheduled for another surgery to repair the septal perforations, which was expected to improve his crusting, bleeding, and saddled appearance symptoms but the clinician stated that his nasal congestion might not improve.  In an addendum note in September 2008, the Veteran requested that this VA physician provide him with a percentage of blockage that was due to his nasal septum for his increased rating claim.  The physician indicated that she could not answer that question as he had a septal perforation that was symptomatic and not a deviation, and she could not quantify the amount of subjective nasal obstruction.  

Additional private treatment records show symptoms of and treatment for the residuals of his nasal injury.  In particular, a January 2009 private otolaryngology note showed that he had symptoms of bilateral nasal airway obstruction, nasal crusting, bleeding, and pain that were intermittent.  He also complained of a very poor sense of smell.  In a subsequent January 2009 private otolaryngology note, the Veteran was assessed as having an acquired nasal deformity, a septal deviation, and two independent nasal septal perforations.  

A February 2009 private treatment note showed that he underwent a second nasal surgery that included an extensive revision septorhinoplasty, repair of nasal septal perforations, bilateral out-fracture of the interior turbines, and autologous cartilage harvest from his right rib to repair his significant septal abnormalities.  In a March 2009 letter, the private physician who performed the February 2009 nasal surgery stated that the Veteran had previously reported nearly constant and severely incapacitating symptoms of nasal congestion prior to the surgery. 

A May 2009 private follow-up note showed that the Veteran's nose was healed following the surgery.  Upon evaluation, the nasal septum was entirely healed without perforations, crusting, or granular tissue.  While there was a small area of mucus on the nasal septum, which the clinician suctioned, there was no evidence of abnormalities and his nasal passages appeared widely patent.  

Apart from the medical evidence noted above, the claims file includes lay statements from the Veteran.  For example, on an August 2008 report of contact form, he stated that he had holes in the cartilage of his nose.  In a February 2009 statement, the Veteran requested a temporary 100 percent rating due to a period of convalescence after his second nasal surgery, which was granted by a June 2009 rating decision.  In June 2012 and September 2012, he submitted photographs of his face.  Also in June 2012, he stated that his nose was fragile, crooked to the left, and that it bled constantly.  He also indicated that he could not feel the tip of his nose and that it was collapsing.  

Following the Board's remand directives in June 2012, the Veteran was scheduled for another VA examination for his nasal symptoms in September 2012.  He was informed of the time and place of this examination; however, he failed to report to the scheduled examination without providing a good cause.  See 38 C.F.R. § 3.655.  Thus, the Board must adjudicate his increased rating claim based on the current evidence in the claims file.  

In light of the aforementioned evidence, the Board finds that the Veteran's residuals of a nasal septum injury were not manifested by traumatic deviation with 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side at any point during the applicable appeal period.  Specifically, while several VA and private documents noted his subjective complaints of nasal passage obstruction, with the left nasal passage being obstructed more than the right nasal passage, there is no indication that the severity of this obstruction amounted to a 50-percent obstruction in both nasal passages or a complete obstruction of one nasal passage.  

Additionally, while the March 2009 letter from the private physician who performed the Veteran's February 2009 nasal surgery noted that he had nearly constant and severely incapacitating symptoms of nasal congestion, these symptoms are based upon the Veteran's self-reported symptoms.  Contrarily, the February 2008 VA examination report showed that he only had occasional breathing difficulty and the June 2012 VA examination showed that his nasal airway was patent.  

The Board finds the February 2008 and June 2012 VA examiner's findings and conclusion to be the most probative evidence as to the severity of the Veteran's residuals of a nasal septum deviation because these examiners specifically addressed the rating criteria necessary to rate his disability, including answering whether the symptoms amounted to a 50-percent obstruction of both nasal passages or a complete obstruction of one nasal passage.  Additionally, these examiners' opinions are probative due to their expertise, training, education, proper support and rationale, and thorough reviews of the Veteran's records.

Additionally, in a May 2012 written statement, the Veteran contended that he should be rated under the General Rating Formula for Sinusitis (DCs 6510 through 6514) due to his symptoms of congestion, crusting, and nose bleeds, and loss of part of the skull due to bone grafting problems.  See 38 C.F.R. § 4.97, 4.71a, DC 5296 (2015).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

While the Board has considered other possible diagnostic codes, the Veteran's medical history and his current diagnosis demonstrate that DC 6502 most appropriately reflects his symptoms associated with his disability.  See Butts, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  The medical evidence of record does not show that the Veteran has any other nose, throat, larynx or pharynx condition during the period on appeal, including a diagnosis of sinusitis.  In fact, the VA examination reports from February 2008 and June 2012 show that he did not have a history or current symptoms of sinusitis.  Thus, the General Rating Formula for Sinusitis is not for application in this case.  38 C.F.R. § 4.97, DCs 6510-6514.  

Furthermore, DC 5296 is inapplicable to the Veteran's symptoms because the evidence does not show that he has any loss of a part of the inner and outer tables of the skull, to include with or without brain hernia.  38 C.F.R. § 4.71a, DC 5296.  The Board acknowledges the May 2012 contention by the Veteran and the September 2008 VA medical professional that the Veteran did not have a septum deviation; however, service and post-service records, including from September 2007 and June 2012, show that he does have such symptomatology.  Thus, the Board concludes that DC 6502 is the most appropriate diagnostic code to rate his residuals of a nasal septum injury for the entire period on appeal.  

Accordingly, as the preponderance of the evidence is against entitlement to an initial compensable rating for post-operative residuals of a nasal septum injury, the benefit of the doubt doctrine does not apply, and the appeal is denied.

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as nasal obstruction, crusting, bleeding with vigorous nose-blowing, and a slightly altered appearance are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as deviation of the nasal septum and obstruction of the nasal passages.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his nasal disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities (including depressive disorder, lumbar spine disability, a right shoulder disability, a right ankle disability, and scars to the right ankle, right ribcage area, and right shoulder), and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board has also considered whether an inferred claim for a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) prior to March 31, 2012, the date when he was granted a TDIU.  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.   

The Board acknowledges that the Veteran's disabilities were temporarily rated at 100 percent due to a period of convalescence from his second nasal surgery; however, he has not alleged that he was precluded from attaining or maintaining gainful employment due to his nasal disability prior to his grant of a TDIU in March 2012 and outside the period of convalescence.  

Furthermore, the evidence includes several VA examination reports which indicate that he was either employed during the examination or that the nasal septum deviation disability did not have an impact on his ability to work.  Thus, as neither he, nor the overall record, has indicated that he was prevented from securing or maintaining gainful employment prior to March 31, 2012, due to his service-connected post-operative residuals of a nasal septum injury, Rice is inapplicable in the present case.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The VCAA duty to notify was satisfied by letters sent to the Veteran in August 2007 and May 2012, and he acknowledged receipt of the letters through responses received by the Board.  The letters fully addressed the notice elements and advised him of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also informed him of how VA determined ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The August 2007 letter accordingly addressed all notice elements and predated the initial adjudications by the RO in March 2008, and the May 2012 letter provided additional information regarding increased rating claims.  As such, the duty to notify has been met.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  The RO associated the service treatment records, lay statements, and VA and private treatment records with the claims file.  

The Veteran was also afforded VA examinations in February 2008 and June 2012 to assist in determining the nature and symptoms of his nasal injury.  These examinations are found to be adequate in addressing the necessary questions to be answered regarding his symptoms.  The opinions rendered following the examination were made in connection with review of the claims folder, interview of the Veteran, and physical examination.  The opinions provided were factually accurate, fully articulated, and provided sound reasoning for the conclusions.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

Furthermore, the Board remanded the matters on appeal in June 2012 and July 2014 for additional evidentiary and procedural development, including associating outstanding private and VA treatment records, affording the Veteran VA examinations for his nasal and sleep disorders, issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO, and scheduling him for another Board hearing.  Accordingly, the Veteran was scheduled for VA examinations in September 2012 and was notified of the time and place of the examinations; however, he failed to report to the examinations without providing a good cause.  See 38 C.F.R. § 3.655.  

Additionally, VA associated outstanding VA and private treatment records, issued an SSOC in January 2013, and scheduled him for a Board videoconference hearing in August 2015, which was cancelled because the Veteran withdrew his request for a hearing in the same month.  Therefore, the Board finds that there has been substantial compliance with its June 2012 and July 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

For these reasons, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a sleep disorder, to include as due to service-connected depressive disorder, is denied.

An initial compensable rating for post-operative residuals of a nasal septum injury is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


